                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Case No. 18-20765

Kevontae Nathaniel Lee,
                                              Sean F. Cox
       Defendant.                             United States District Court Judge

______________________________/

     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS

       Defendant Kevontae Lee moved to suppress the evidence obtained during his initial traffic

stop, arguing that the deputies lacked probable cause to initiate the stop, that the officers did not

conduct a proper inventory search, and that the officers did not conduct a proper search incident to

his arrest. For the reasons below, the Court will deny Lee’s motion.

                                         BACKGROUND

       On November 13, 2018, a grand jury indicted Lee on one count of felon-in-possession of a

firearm. (ECF No. 12). On December 21, 2018, Lee filed this motion to suppress. (ECF No. 18).

The Court held an evidentiary hearing on February 8, 2019.

       At the hearing, the Government called one witness, Sergeant Eric Hix of the Oakland County

Sheriff’s Office. It also introduced three exhibits: a dash-cam video of the stop, the van’s impound

slip, and a copy of the Office’s impound/inventory policy. Lee called one witness, his girlfriend

Justice Andrews, and offered one exhibit, a map of the area where the stop occurred.

       Now, having heard and observed the witnesses who testified at the evidentiary hearing,


                                                 1
allowing for the Court to assess credibility, having considered the exhibits submitted by the parties,

having considered the arguments presented by counsel, and having applied the governing legal

principles, the Court makes the following findings of fact and conclusions of law.1

                                      FINDINGS OF FACT

        On October 8, 2018, Hix and his partner, Deputy Charles Janczarek, were on a routine patrol

in a residential area of Pontiac, Michigan. The deputies observed a black van speed away from them

after failing to stop at a stop sign. Based on visual approximations and the speed that the deputies

needed to drive to catch up to the van, Hix estimated that the van was traveling 40 to 45 miles-per-

hour (roughly 20 miles-per-hour above the speed limit for that area).

        The van pulled into the driveway of a house and the deputies initiated a traffic stop. Hix

approached the driver’s side of the vehicle and Janczarek approached the passenger’s side. The

driver, Lee, attempted to get out of the van, but Hix told him to “stay in the car.”

        Hix said, “Dude, your fucking brakes are like smoking, man. Why you going so fast?” Lee

replied, “I ain’t going fast.”

        Hix then asked for Lee’s driver’s license. Lee stated that he did not have a license. Lee told

Hix that “I was going to my auntie’s crib” and gestured down the road. At this point, Hix

determined that Lee had “grabbed” this driveway at random and that he did not have any connection

to the house.

        Hix asked Lee if he had any guns, drugs, or outstanding warrants. Lee answered “no” to all

questions. Hix said, “Okay, then you’ll be straight.”



        1
         To the extent that a finding of fact is more properly a conclusion of law, and to the
extent that a conclusion of law is more properly a finding of fact, it should be so construed.

                                                  2
       Hix ordered Lee to get out of the van and place his hands against its side. After Lee

expressed some exasperation, Hix stated, “I’m not gonna sweat you for no license.” Hix began

handcuffing Lee.

       When Lee asked why he was being arrested, Hix responded, “For speeding. Driving like an

asshole.” Moments later, Hix stated, “You’re being detained because you are under arrest for

driving without a license.”

       Hix took Lee to the patrol car, and Janczarek began searching the van. When Hix returned

to the van, Janczarek stated, “There’s gotta be something here.” Moments later, the deputies found

“a gun and dope.”2

       Shortly after the deputies began searching, a woman came out of the house. The deputies

asked if she knew Lee. She did not. The woman stated that she needed to leave and asked about

the van. Hix stated, “It’s going to be impounded.”

       As the deputies searched, one of them stated, “Yeah, those are his boys right next door.”

       When two other deputies arrived on the scene and asked why Lee was stopped, Hix replied,

“it was him doing about 60 miles per hour down Jessie to get away from us that got him.”

       Hix then said, “His boys are two doors down, three guys.”

       As the deputies searched, Hix said “I thought there’d be more than that. More than just that

marijuana and gun.”

       Eventually, Hix drove off with Lee, and the other deputies waited for the tow truck to arrive.

Two days later, Lee was charged with felon-in-possession of a firearm.



       2
         Ultimately, the search uncovered a semiautomatic handgun, 42 grams of marijuana, a
digital scale, and $1,623. (ECF No. 18-2, PageID 51).

                                                 3
                                   CONCLUSIONS OF LAW

       Lee raises three arguments in his motion to suppress. First, he argues that the deputies did

not have probable cause to justify the initial stop. Second, he argues that they did not conduct a

proper inventory search because (a) there was no need to impound the van, (b) the search was not

done according to standardized procedures, and (c) the search had an improper investigatory

purpose. Third, he argues that the search cannot be justified as a search incident to arrest.

       I.      Probable Cause for Stop

       An ordinary traffic stop by a police officer is a “seizure” within the meaning of the Fourth

Amendment. Delaware v. Prouse, 440 U.S. 648, 653 (1979). Accordingly, any evidence seized

during an illegal traffic stop must be suppressed as “fruits of the poisonous tree.” United States v.

Hill, 195 F.3d 258, 264 (6th Cir.1999) (quoting Wong Sun v. United States, 371 U.S. 471, 484

(1963)). To justify a traffic stop for a civil infraction, an officer must have probable cause. Gaddis

v. Redford Twp., 364 F.3d 763, 771 n. 6 (6th Cir.2004). “So long as the officer has probable cause

to believe that a traffic violation has occurred or was occurring, the resultant stop is not unlawful

and does not violate the Fourth Amendment, regardless of whether this was the only basis or merely

one basis for the stop.” United States v. Gaskin, 587 Fed.Appx. 290, 293 (6th Cir. 2014) (internal

quotations omitted).

       Lee argues that “[i]n this case, the officers provided varying accounts of why they stopped

Mr. Lee, and the dash cam video is not clear.” However, Hix testified that he saw Lee drive roughly

20 miles-an-hour over the speed limit and fail to stop at a stop sign. The Court finds this testimony

to be credible. Further, the dash cam footage appears to show Lee speeding through a residential

area and failing to stop at a second stop sign. Thus, the Court finds that the deputies had probable


                                                  4
cause to believe that Lee had committed a civil traffic infraction. The stop was justified.

       II.     Inventory Search

       A valid inventory search conducted without a warrant is a well-defined exception to the

Fourth Amendment’s warrant requirement. Colorado v. Bertine, 479 U.S. 367, 371-74 (1987).

Inventory searches are justified because they “serve to protect an owner’s property while it is in the

custody of police, to insure against claims of lost, stolen, or vandalized property, and to guard the

police from danger.” Id. at 372.

        A warrantless inventory search may be conducted only when the police have “lawfully

tak[en] custody of the vehicle.” United States v. Hockenberry, 730 F.3d 645, 658 (2013). The

Government has the burden of proof to justify a warrantless inventory search. Coolidge v. New

Hampshire, 403 U.S. 443, 445 (1971). The inventory search must be conducted “according to

standard police procedures” and be “sufficiently tailored to only produce an inventory.” United

States v. Jackson, 682 F.3d 448, 455 (6th Cir. 2012). The search must be conducted in good faith

and must not be undertaken as a pretext for a criminal investigation and to discover evidence of

criminal activity. South Dakota v. Opperman, 428 U.S. 364, 376 (1976). In conducting an inventory

search, officers must follow the applicable policy, but the presence of an investigative purpose or

their suspicion that they may find contraband during the search does not invalidate an otherwise

proper inventory search. United States v. Lumpkin, 159 F.3d 983, 987 (6th Cir. 1998) (citations

omitted).

       a.      Unnecessary Impound

       Lee first challenges the validity of the search by arguing that the deputies did not need to

impound the van because his friends and family were nearby. Andrews testified that she was across


                                                  5
the street for at least part of the search and that Lee’s aunt told her that she had asked to drive the

van away from the scene. Lee argues that, because the deputies did not explore the possibility of

finding an alternative driver, the Government cannot show that the inventory search was necessary.

       To support his argument, Lee cites United States v. Pappas, 735 F.2d 1232 (10th Cir. 1984),

in which the Tenth Circuit affirmed the trial court’s decision to suppress evidence found during an

inventory search because the defendant’s friends were on the scene. In this case, however, the

deputies were never confronted by anybody who was willing and able to take possession of the van.3

Instead, the dash cam video merely shows that the deputies suspected that some people, a few

houses away, might know Lee. Lee provides no support for the proposition that an officer must take

affirmative steps to find an alternative driver before deciding to impound a car. Cf. United States v.

Kimes, 682 F.3d 448, 454 (6th Cir. 2012) (concluding that no authority required officers to “take[]

it upon themselves” to call the defendant’s wife to pick up the car).

       b.      Standardized Procedure

       The Government admitted a copy of the Oakland County Sheriff’s Office impound/inventory

policy, which states that an officer may provide for the immediate removal of a car if “there is

reasonable cause to believe that the vehicle was used in the commission of a crime.” (ECF No. 20-1,

PageID 71). In Michigan, operating a vehicle without a valid driver’s license is a misdemeanor.

M.C.L.A § 257.904. Because Lee was arrested for driving the van without a license, the decision

to impound the van complied with the Office’s standardized procedure.


       3
          Andrews testified that Lee’s aunt told her that she had asked the deputies to allow her to
drive the van away from the scene. The Court does not find this testimony to be credible. Even
if this statement is true, however, the dash cam footage shows that this interaction did not occur
anytime before Hix and Lee left the scene. Thus, the gun and drugs would have been found
during the inventory search regardless of any attempted intervention by the aunt.

                                                  6
       Moreover, the policy states that an officer may provide for the immediate removal of a car

if “the vehicle is hampering the use of private property by the owner or person in charge of that

property or is parked in a manner which impedes the movement of another vehicle.” (ECF No. 20-1,

PageID 71). During his initial conversation with Lee, Hix formed the belief that Lee did not have

any relationship with the owner of the property to which the driveway was connected. The parked

van was hampering the use of private property. Thus, there was a second, independently valid

reason to impound the van.

       Oakland County also provides procedures for how its deputies should conduct inventory

searches:

       •      Any Deputy impounding or towing any vehicle shall visually inspect the contents of
              all vehicle compartments and the contents of all closed containers located in the
              vehicle

       •      Locked containers and/or compartments shall be opened only after receiving
              supervisory permission. Minimal force causing minimal damage shall be utilized to
              force open any locked compartment and/or container.

       •      The “Vehicle Impound Slip” shall be throughly completed. All items of value or
              uniqueness shall be specifically recorded. Any item of extreme value shall be
              removed and appropriately tagged into Property for safekeeping. Any area of damage
              will be specifically recorded.

       •      Any item or immediate danger located shall be immediately disposed of in a safe and
              appropriate manner.

       •      Any evidence, contraband, fruits of a crime or forfeitable property encountered
              during the inventory/inspection shall be seized and appropriately tagged into
              Property. An incident report shall be written any time items of this nature are seized.

(ECF No. 20-1, PageID 72).

       Here, the dash cam video shows that the deputies performed a thorough, visual inspection

of the van. Government also provided the completed vehicle impound slip. Although this slip is


                                                7
not particularly detailed, Hix testified that the van was “clean” (i.e. there was no noteworthy

personal property in the van). Further, Janczarek’s incident report details the evidence seized from

the van. (ECF No. 18-2, PageID 51-52). Thus, the Court concludes that the search was consistent

with the Office’s standardized procedures.

       c.      Improper Investigatory Purpose

       Lee also argues that the “officers’ report and comments on the dash cam video make clear

that they conducted the search for the purpose of investigation.” However, “it is only when a vehicle

is searched solely for the purpose of investigating criminal conduct that the validity of the search

will be dependent on the application of the probable cause and warrant requirements of the Fourth

Amendment.” United States v. Dowl, 229 F.Supp.3d 603, 611 (E.D. Mich. 2017) (citing Bertine, 479

U.S. at 371) (emphasis in original).

       Despite the deputies’ comments, this search was done to inventory the van’s contents in

preparation for it being impounded. Thus, it was not done solely for investigatory purposes.

       III.    Incident to Arrest

       Lee argues that this search cannot be justified as a search incident to arrest. Because the

Court concludes that the deputies executed a valid inventory search, the Court need not address this

argument.

                                         CONCLUSION

       For these reasons, the Court DENIES Lee’s motion to suppress.

       IT IS SO ORDERED.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: February 20, 2019


                                                 8
